DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 	This office action supersedes the previous office action because examiner found an additional reference during an updated search. 



Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a processor configured to calculate an amount of charge per unit time … set the ionizer to radiate the calculated amount of charger per unit time” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a processor configured to calculate an amount of charge per unit time that is to be radiated from the ionizer, based on at least an amount of charge carried by the plasma generated during the laser beam machining” at lines 5-8. It is unclear as to how the processor perform the functional language (i.e., calculate an amount of charge per unit time that is to be radiated from the ionizer, based on at least an amount of charge carried by the plasma generated during the laser beam machining) if there is no plasma measuring instrument (fig.2, 4) for collecting data in regards charge carried by the plasma? Currently, there is insufficient structure to perform the functional language. 



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102 a1 as being anticipated by Sato et al. (US 8,885,316).
 	Regarding claim 1, Sato discloses “a machining condition adjustment device” (74) “for adjusting settings of an ionizer so as to neutralize a charge carried by plasma generated during laser beam machining of a workpiece by a laser beam machining device” (intended use), the machining condition adjustment device comprising:
 	“a processor” (74) configured to
 	“calculate an amount of charge per unit time that is to be radiated from the ionizer” (col.4 at lines 30-38, the control means may calculate a time average of ion balance of the positive ions and negative ions over at least one period. Please noted that ion charges (i.e., positive ion and negative) in related to time (at least one period) is considered as charge per unit time), “based on at least an amount of charge carried by the plasma generated during the laser beam machining” (col.3 at lines 3-10 and col.4 at lines 30-38 suggest that the control means is capable of calculating ion or charges (i.e., ions) carried by plasma based on detected charges/ions. Col.3 at lines 3-10 discuss about the an ion balance detecting means for detecting an ion balance of positive ions and the negative ions in the static charge eliminating space), and
 	“set the ionizer to radiate the calculated amount of charge per unit time” (col.3 at lines 1-10, i.e., ionizer further includes an ion balance detecting means for detecting an ion balance of the positive ions and negative ions … a control means for controlling the positive voltage and/or negative voltage, wherein the control means adjust the absolute value of the positive voltage and/or the negative voltage based on a detection result of the ion balance at the ion balance detecting means.  Col.3 at lines 1-10 and Col.6, all, in particular at lines 54-67 explains about controlling positive and negative voltages in order to supply the amount of the positive ions and negative ions, the controlling the voltages is based on detection of ions/charges).


Allowable Subject Matter
 	Claims 2-3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reason for Allowance
 	The closest prior art was Sato et al. The prior art show that a ionizer device having a processor for controlling ionizer (electrodes) based on the detector feedback for calculating the amount of charges (i.e., ions) in order to adjust or set or controlling ionizer (i.e., electrode) irradiation amount.  However, Sato et al. and prior art of record do not teach or suggest the particular algorithm as recited in claims 2-3 and 5.


Remark
 	(1) The amendment to claims overcome 35 USC 112 (a) and (b). Thus, the previous 35 USC 112 a and b have been withdrawn. However, there is additional 35 USC 112 b issue in claim 1. Please see 35 USC 112 b rejection above. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIMMY CHOU/Primary Examiner, Art Unit 3761